Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 08/17/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
The Applicant submitted an IDS after allowance disclosing the EPO’s Extended European Search Report (EESR) that cited EP 3 054 121, which is the EPO counterpart to Arnold (US 20160230585). While citing the same art, the EPO disagreed with examiner’s conclusion that the claimed subject matter was allowable over Arnold.  After reviewing the EPO’s EESR, the examiner disagrees with the EPO and maintains that the claimed subject matter is allowable over Arnold.
The EESR cites Fig. 8 and 882-1, 882-2, 883-1 and 883-2 of EP 3 054 121 to allege that “the subject-matter of claim 1 is not considered as involving an inventive step”; noting that the EESR does not indicate that an “inventive step” is lacking as to dependent claims 6 and 10-12.
Specifically, at 2.1.4, the EESR states:
The solution proposed in claim 1 of the present application cannot be considered to involve an inventive step (Articles 52(1) and 56 EPC) for the following reasons: instead of providing the trailing surface of the flow body with a convex shape and the leading surface of the corresponding vane nozzle with a concave surface, the skilled person searching for an alternative would directly be prompted to reverse the convex-concave transition surfaces between the trailing surface of the flow body and the corresponding vane nozzle. He would provide the flow body with a concave trailing surface and the corresponding vane nozzle with a convex leading surface without any inventive step, as no particular technical effect results from this alternative. Therefore the subject-matter of claim 1 is not considered as involving an inventive step.
In Fig. 8 of EP 3 054 121,  the vane 882-2 has an axis labeled “z-post” as to the post 897 of the vane 882-2 where “a second control link 896 . . . operatively couples to a post 897 of the vane 882-2”.
A portion of Fig. 8 of EP 3 054 121 is reproduced below where the axis labeled “z-post” is opposite an upwind end of the vane 882-2 and corresponds to the post 897, which is shown as being cylindrical and rotatable to rotate the upwind end of the vane 882-2.    


    PNG
    media_image1.png
    505
    197
    media_image1.png
    Greyscale
                    
    PNG
    media_image2.png
    886
    647
    media_image2.png
    Greyscale


As shown in the above annotated drawings and understood from the specification, the concave feature (883-2) of Arnold is used as a mating surface (Annotation A) between the opposing ends 1922 and 1924 of vane 1920 (see Fig. 19 of Arnold EP 3 054 121 A1).  In contrast, the claimed subject matter of the present application refers to two separate flow bodies: vane 1900-1 and flow body 2000-1.  As discussed in Para [0063], these flow bodies are independent and the concave feature is used to allow the vane 1900-1 to rotate a number of degrees without interference at its leading edge from flow body 2000-1 (As seen in Figs. 9-11 portions of which are shown below to show the relative movement between the flow bodies.

    PNG
    media_image3.png
    199
    174
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    176
    183
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    174
    190
    media_image5.png
    Greyscale

 
Thus, the examiner maintains the notice of allowance on the previously stated grounds.  
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-18 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Arnold (US 20160230585) is representative of the art in this field. Arnold discloses:
1. An assembly comprising: 
an exhaust gas turbine housing (Para [0070]) that comprises an inner wall (Para [0070]) and an outer wall (Para [0070]) that define a first exhaust gas channel (Para [0070]) and a second exhaust gas channel (Para [0070]) to a turbine wheel (Para [0070]) space wherein the inner wall comprises an inner wall end (Fig. 5 unnumbered) at the turbine wheel space and the outer wall comprises an outer wall end (Fig. 5 unnumbered) at the turbine wheel space; 
a first flow body (structure 1930) disposed adjacent to the inner wall end; 
a second flow body (not shown; Para [0075] states that only a portion of the of the assembly is shown.) disposed adjacent to the outer wall end; and 
at least one set of adjustable variable geometry nozzle vanes (1990) that define nozzle throats that direct flow of exhaust gas from at least one of the exhaust gas channels to the turbine wheel space, 
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-18, in claim 1 the prior art of record does not teach:
wherein at least one of the first flow body and the second flow body comprises a concave trailing surface that is defined in part by an arc of a circle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746